Name: Commission Regulation (EC) No 1717/94 of 13 July 1994 concerning Regulation (EC) No 121/94 relating to the exemption from the import levy for certain products in the cereals sector laid down in the Agreements between the European Community and the Republic of Poland, the Republic of Hungary, the Czech Republic and the Slovak Republic
 Type: Regulation
 Subject Matter: tariff policy;  political geography;  Europe;  trade policy;  plant product
 Date Published: nan

 14. 7. 94 Official Journal of the European Communities No L 180/39 COMMISSION REGULATION (EC) No 1717/94 of 13 July 1994 concerning Regulation (EC) No 121/94 relating to the exemption from the import levy for certain products in the cereals sector laid down in the Agreements between the European Community and the Republic of Poland, the Republic of Hungary, the Czech Republic and the Slovak Republic THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as amended by Commission Regula ­ tion (EC) No 2193/93 (2), and in particular Article 9 thereof, Whereas Commission Regulation (EC) No 121 /94 of 25 January 1994 relating to the exemption from the import levy for certain products in the cereals sector laid down in the Agreements between the European Community and the Republic of Poland, the Republic of Hungary, the Czech Republic and the Slovak Republic (3), as amended by Regulation (EC) No 1618/94 (4), specifies the quantities of barley and common wheat originating in the Czech and Slovak Republics and the Republic of Hungary which enjoy preferential access under the Interim Agreement concluded with those countries ; Whereas the Commission must fix a single coefficient for reducing the quantities in the import licences applied for where these quantities exceed the quantities in the annual quota ; whereas applications for import licences submitted on 11 July 1994 for common wheat from the Republic of Hungary related to 13 055 200 tonnes and the maximum quantity that may be imported is 216 000 tonnes at a levy reduced by 60 %, for barley from the Czech Republic relate to 78 263 tonnes and the maximum quantity which may be imported is 25 400 tonnes at a levy reduced by 60 %, and for barley from the Slovak Republic relate to 50 400 tonnes and the maximum quantity which may be imported is 1 2 600 tonnes at a levy reduced by 60 % ; whereas the corresponding percentage reductions for import licence applications submitted on 11 July 1994 should be fixed, HAS ADOPTED THIS REGULATION : Article 1 Applications for licences for the 'Republic of Hungary' quota provided for in Regulation (EC) No 121 /94 at a levy reduced by 60 % for common wheat falling within CN code 1001 90 99 submitted on 11 July 1994 and forwarded to the Commission, shall be accepted for the tonnages indicated therein multiplied by a coefficient of 0,01655. Article 2 Applications for licences for the 'Czech Republic' quota provided for in Regulation (EC) No 121 /94 at a levy reduced by 60 % for barley falling within CN code 1003 00 99 submitted on 11 July 1994 and forwarded to the Commission, shall be accepted for the tonnages indi ­ cated therein multiplied by a coefficient of 0,32455. Article 3 Applications for licences for the 'Slovak Republic' quota provided , for in Regulation (EC) No 121 /94 at a levy reduced by 60 % for barley falling within CN code 1003 00 99 submitted on 11 July 1994 and forwarded to the Commission , shall be accepted for the tonnages indi ­ cated therein multiplied by a coefficient of 0,25. Article 4 This Regulation shall enter into force on 14 July 1994. This Regulation shall be binding in its entirety and direcuy applicable in all Member States . Done at Brussels, 13 July 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . 0 OJ No L 196, 5. 8 . 1993, p. 22. 0 OJ No L 21 , 26. 1 . 1994, p. 3. 4) OJ No L 170, 5. 7 . 1994, p. 13.